Citation Nr: 0639378	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  95-22 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a compensable rating for a cervical spine 
disability from October 5, 1988 to October 6, 1991.  

2.  Entitlement to a rating in excess of 10 percent for a 
cervical spine disability from October 7, 1991 to July 31, 
1997.  

3.  Entitlement to a rating in excess of 30 percent for a 
cervical spine disability from August 1, 1997.  

4.  Entitlement to an effective date, prior to May 3, 2004, 
for right upper extremity radiculopathy.  

5.  Entitlement to an effective date, prior to May 3, 2004, 
for left upper extremity radiculopathy.  

6.  Entitlement to an effective date, prior to May 3, 2004, 
for scar residuals of cervical spine fusions.  




REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to 
January 1987.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Albuquerque, 
New Mexico, VA Regional Office (RO).   

This case has previously come before the Board.  The 
Secretary and the veteran (the parties) filed a joint motion 
for remand.  In May 2000, the Court vacated that part of the 
Board's September 1998 decision pertaining to the evaluation 
of the veteran's cervical spine disability.  The Board 
subsequently remanded the issues to the agency of original 
jurisdiction (AOJ) for additional development, most recent in 
February 2005.  The case has been returned to the Board for 
further appellate review.




FINDINGS OF FACT

1.  From October 5, 1988 to October 6, 1991, the veteran's 
cervical spine disability is manifested by mild symptoms.  

2.  From October 5, 1988 to March 31, 1995, the veteran's 
cervical spine disability is manifested by no more than mild 
symptoms.  

3.  From April 1, 1995, to May 27, 1997, the veteran's 
cervical spine disability is manifested by moderate recurring 
attacks.

4.  From August 1, 1997, the veteran's cervical spine 
disability is manifested by severe limitation of motion of 
the cervical spine.

5.  Radiculopathy of the right upper extremity is shown from 
February 14, 1995.  

6.  Radiculopathy of the left upper extremity is shown from 
February 14, 1995.  

7.  Compensable scar residuals of cervical spine fusions, to 
include a 13 cm. vertical scar and a 6.5 cm scar, are not 
shown prior to May 3, 2004.  


CONCLUSIONS OF LAW

1.  From October 5, 1988 to October 6, 1991, the criteria for 
a 10 percent evaluation for a cervical spine disability have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(b), 4.7, 4.10, 4.40, 4.45, Part 4, Diagnostic Code 5290 
(effective prior to September 26, 2003).  

2.  From October 5, 1988 to March 31, 1995, the criteria for 
a rating in excess of 10 percent for a cervical spine 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.10, 4.40, 4.45 Part 4, 
Diagnostic Code 5290 (effective prior to September 26, 2003).  

3.  From April 1, 1995 to May 27, 1997, the criteria for a 20 
percent evaluation for a cervical spine disability have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1996).  

4.  The criteria for an evaluation in excess of 30 percent 
for a cervical spine disability have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 
4.71a, including Diagnostic Codes 5290, 5293 (effective prior 
to September 26, 2003) and Diagnostic Codes 5237, 5243 
(effective on September 26, 2003).

5.  The criteria for an effective date of February 14, 1995 
for a separate rating for radiculopathy of the right upper 
extremity have been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400 (2006).

6.  The criteria for an effective date of February 14, 1995 
for a separate rating for radiculopathy of the left upper 
extremity have been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400 (2006).

7.  The criteria for a separate compensable rating for scar 
residuals of cervical fusions, prior to May 3, 2004, have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court indicated that in rating cases, a claimant 
must be informed of the rating formula for all possible 
schedular ratings for the applicable rating code.  This was 
accomplished in the June 2004 supplemental statement of the 
case which is sufficient under Dingess/Hartman.  The Court 
also stated that the VCAA notice must include information 
regarding the effective date that may be assigned.  In regard 
to the claims herein being denied, the matter is moot with no 
prejudicial error.  In regard to the higher rating assigned, 
once the AOJ effectuates the Board's grant, the AOJ can cure 
any VCAA notice defect with respect to any effective date 
element.  

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  In this case, the claimant was 
provided notice, by letter dated in December 2003 and August 
2005.  This letter notified the claimant of the substance of 
the VCAA, including the type of evidence necessary to 
establish entitlement to the benefit sought and whether or 
not the claimant or VA bore the burden of producing or 
obtaining that evidence or information.  Consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the AOJ 
essentially satisfied the notice requirements in this letter 
by:  (1) informing the claimant about the information and 
evidence not of record that was necessary to substantiate the 
claims; (2) informing the claimant about the information and 
evidence the VA would seek to provide; (3) informing the 
claimant about the information and evidence the claimant was 
expected to provide; and (4) requesting that the veteran 
inform the AOJ of any information or evidence the claimant 
wanted the AOJ to obtain and requesting that the claimant 
provide copies of any private treatment records in the 
claimant's possession that pertained to the claims.

The notice of VCAA did not predate initial adjudication of 
the claims.  However, the claimant was provided notice which 
was adequate.  Following the notice, the December 2005 
supplemental statement of the case constituted subsequent 
process.  The veteran had competent representation and 
opportunity for a hearing.  The record shows that the veteran 
was able to meaningfully participate in the adjudication of 
the claims.  Overton v. Nicholson, No. 02-1814 (U.S. Vet. 
App. September 22, 2006).  The claimant has not shown how the 
error was prejudicial.  Moreover, the essential fairness of 
the adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The claimant was provided VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).   

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.   
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Evaluation of disabilities of the musculoskeletal system 
under 38 C.F.R. § 4.40, allows for consideration of 
functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the AOJ addressed both sets of 
amendments in its June 2004 supplemental statement of the 
case.  Therefore, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5290, a rating of 10 percent is 
warranted for slight limitation of motion of the cervical 
spine.  A 20 percent rating is warranted for moderate 
limitation of motion of the cervical spine.  A 30 percent 
rating is warranted for severe limitation of motion of the 
cervical spine.  38 C.F.R. Part 4, Diagnostic Code 5290.

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is warranted when disability is severe, characterized 
by recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is rated under Diagnostic Code 
5237.  Intervertebral disc syndrome is rated under Diagnostic 
Code 5243.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1) 10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2) 20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3) 30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4) 40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5) 50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6) 100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2) provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The Diagnostic Codes for the spine are as follows:  5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Under the criteria of DC 8510, complete paralysis of the 
upper radicular group (fifth and sixth cervicals), with all 
shoulder and elbow movements lost or severely affected, hand 
and wrist movements not affected, warrants a 70 percent 
rating for the major extremity and a 60 percent rating for 
the minor extremity.  Incomplete paralysis is evaluated as 
follows:  for severe incomplete paralysis, 50 percent for the 
major extremity, and 40 percent for the minor extremity is 
warranted; for moderate incomplete paralysis, 40 percent for 
the major extremity and 30 percent for the minor extremity is 
warranted; and for mild incomplete paralysis, 20 percent is 
warranted for either extremity.  38 C.F.R. § 4.124a, DC 8510.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

I.  Evaluation
Analysis

The June 2004 rating decision reflects the veteran's cervical 
spine disability is rated 0 percent disabling from October 5, 
1988, and 10 percent disabling from October 7, 1991.  The AOJ 
assigned a temporary total evaluation from February 14, 1995 
under 38 C.F.R. § 4.30, and a 10 percent evaluation was 
assigned from April 1, 1995.  A temporary total evaluation 
was assigned from May 28, 1997 under 38 C.F.R. § 4.30, and a 
30 percent evaluation was assigned from August 1, 1997.  

In regard to the temporary total evaluations, the Board notes 
while the AOJ did not determine that there had been 
improvement, such is not contemplated in association with an 
evaluation based on 38 C.F.R. § 4.30.  See 3.105(e).  The 
Board further notes that it is reasonable to conclude that 
the periods of time during which a total rating was assigned 
are not on appeal, although the facts during these periods of 
time have been considered by the Board.  

October 5, 1988 to October 6, 1991

The Board finds that a 10 percent evaluation is supportable 
under 38 C.F.R. § 4.71a Diagnostic Code 5293.  The Board 
notes that while there is evidence against a compensable 
rating, there are some clinical findings that will support a 
10 percent rating.  Furthermore, we are simply unable to 
determine that the veteran's disability worsened exactly on 
October 7, 1991.  Thus, the Board finds a 10 percent 
evaluation is appropriate.  In this regard, the Board notes 
that VA treatment records, dated in June 1988, reflect 
complaints of neck pain and spasms.  Records, dated in 
September 1988, note a history of neck pain three to four 
times per week for nine months.  The relevant assessment was 
cervical spondylosis versus migraine.  Mild sensory loss was 
noted at C 5-6 and C3, and a soft collar was prescribed.  On 
VA examination in February 1988, intense neck pain was noted.  
A letter from the veteran's private physician, received in 
March 1989, noted some low grade tenderness to percussion 
over the C-7 area.  Thus, a 10 percent evaluation is 
supportable for mild symptoms.  

A rating in excess of 10 percent is not warranted.  A June 
1988 VA treatment record notes no muscle spasm.  The Board 
notes that while an October 1988 record notes a computed 
tomography (CT) scan of C 3-5 had been performed, the report 
is unavailable.  The March 1989 private examiner noted no 
paravertebral or neck spasms, and specifically stated that 
the veteran had full range of motion of the neck.  38 C.F.R. 
§§ 4.40 and 4.45.  The clinical evidence clearly does not 
show moderate limitation of motion or moderate functional 
impairment or moderate disc syndrome.  

The veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge).  The clinical evidence is the most 
probative evidence and establishes that he had full range of 
motion of the neck, although with some pain on motion 
warranting a compensable evaluation, but no more.  38 C.F.R. 
§ 4.59.  An April 1991 private report of magnetic resonance 
imaging (MRI) of the cervical spine specifically noted mild 
degeneration in the body of C6, and mild narrowing of the 
intervertebral neural foramen at C5-C6 on the left, and C6-7 
on the right.  A 10 percent evaluation contemplates mild or 
slight impairment.  The 10 percent rating specifically 
contemplates pain on motion, limitation of motion, and 
functional impairment due to any factor, including pain on 
motion, weakness, and excess fatigability.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The evidence supports a 10 percent evaluation from October 5, 
1988 to October 6, 1991.  A rating in excess of 10 percent is 
not warranted.  

April 1, 1995 to May 27, 1997

As noted, the AOJ assigned a temporary total evaluation from 
February 14, 1995 based on 38 C.F.R. § 4.30, and a 10 percent 
evaluation was assigned from April 1, 1995.  The veteran 
asserts his cervical spine disability warrants a higher 
evaluation from April 1, 1995, and we agree.  The Board finds 
that a 20 percent evaluation is warranted from April 1, 1995.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5293, a 20 percent 
evaluation is warranted for intervertebral disc syndrome with 
moderate, recurring attacks.  The evidence, to include a 1995 
record, notes reflex abnormalities, sensory deficit, and 
pain.  Thus, the Board finds a 20 percent evaluation is 
supportable from April 1, 1995.  The clinical evidence and 
the veteran's statements consistently show a moderate degree 
of impairment.  The Board finds that any functional 
impairment is reflected in the 20 percent evaluation.  38 
C.F.R. § 4.59; see 4.40, 4.45.  The Board notes that a May 
1997 report reflects the veteran denied any specific 
weakness.  

A rating in excess of 20 percent is not warranted.  The 
evidence does not show the impairment is severe.  The Board 
notes, that while a September 1994 letter from the veteran's 
private physician notes that the C5-6 level was the "most 
severe," this description was one made relative to other 
affected areas and does not support a finding that the actual 
degree of impairment due to the cervical disability was 
severe.  The Board notes that a December 1994 private record 
notes only mild tenderness in the mid-cervical region.  The 
veteran rotated his neck to the right 40 to 45 degrees and to 
the left 45 degrees.  Extension was only limited by 10 
degrees due to pain.  Flexion was noted to be full and 
painless.  As noted, the veteran is competent to report his 
symptoms.  The more probative, objective medical evidence 
establishes the degree of impairment was no more than 
moderate.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

A 20 percent evaluation for the cervical spine disability is 
warranted from April 1, 1995.  

From August 1, 1997

The AOJ has assigned a 30 percent evaluation for the 
veteran's cervical spine disability under Diagnostic Code 
5290.  A 30 percent disability evaluation is the maximum 
schedular evaluation under this Diagnostic Code 5290.  The 
evaluation contemplates severe limitation of motion and the 
functional equivalent of severe limitation of motion.  See 
Deluca; see also Johnston v. Brown, 10 Vet. App. 80, 85 
(1997);

The Board notes that during the appeal process, the veteran 
has be assigned separate evaluations for cervical limitation 
of motion and right upper extremity radiculopathy and left 
upper extremity radiculopathy.  Regardless of the changes in 
the rating schedule, rating limitation of motion as distinct 
from neurologic impairment in the upper extremities was never 
prohibited.  What would be prohibited, however, would be 
rating the cervical spine disability under the criteria for 
intervertebral disc syndrome and separately evaluating 
neurolgic impairment, as Diagnostic Code 5293 clearly 
contemplates neurologic impairment.  

With regard to rating the veteran's spine disability under 
the criteria for intervertebral disc syndrome, in effect 
until September 22, 2002, the evidence does not show the 
disability is severe, characterized by recurring attacks with 
intermittent relief.  As noted, the veteran's radiculopathy 
has been separately rated and in the December 2004 notice of 
disagreement the veteran stated that he was not in 
disagreement with the symptoms being separately rated.  The 
Board notes the evidence does not show severe or recurring 
attacks with intermittent relief.

The Board finds a rating in excess of 30 percent is not 
warranted when the service-connected cervical spine 
disability is evaluated under the current rating criteria for 
evaluation of the cervical spine.  There is no competent 
evidence of record that the service-connected cervical spine 
disability is manifested by favorable or unfavorable 
ankylosis or such a significant loss of motion that it 
equates to ankylosis of the cervical spine.  Although there 
has been fusion, it has not involved all segments of the 
cervical spine.  The May 2004 VA examiner specifically noted 
no ankylosis of the cervical spine.  Thus, a higher rating is 
not warranted under any rating criteria for evaluation of the 
cervical spine.  Forward flexion was to 20 degrees, left 
lateral rotation was to 25 degrees and right lateral rotation 
was to 30 degrees.  The findings do not equate to ankylosis 
of the cervical spine.  
The report of examination notes that the veteran rides a 
mountain bike 10 miles per day for exercise, is able to walk 
up to a mile, and able to lift up to 30 pounds.  

With regard to the criteria in effect from September 23, 2002 
for intervertebral disc syndrome, the examination reports do 
not reflect reports of incapacitating episodes having a total 
duration of four to six weeks.  As such, a disability rating 
in excess of 30 percent is not warranted under the formula 
for rating intervertebral disc syndrome based on 
incapacitating episodes.

The Board notes the veteran has pain on motion and finds that 
the currently assigned 30 percent disability rating for 
severe limitation of motion of the cervical spine adequately 
compensates the veteran for his pain and functional loss in 
this case.  As noted, his neurologic impairment has been 
separately rated.  See Johnston, supra.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The preponderance of the evidence is against a rating in 
excess of 30 percent for the veteran's cervical spine 
disability and there is no doubt to be resolved.  
Consequently, the benefits sought on appeal are denied.  

Extraschedular Consideration

Lastly, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2006) is in order.  The evidence fails to show 
that the veteran's cervical disability caused marked 
interference with his employment, or that such has in the 
past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Rather, a February 1995 report shows that he was 
unemployed at that time due to a low back and left leg 
disorder.  He is not service connected for a low back or a 
left leg disorder.  Significantly, the May 2004 VA 
examination report notes he attends college and was employed.  

II.  Effective Dates

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
application therefore.  38 C.F.R. § 5110(a).  The effective 
date of an award of disability compensation to the veteran 
shall be the day following the date of discharge or release 
if application therefore is received within one year from 
such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).  
Otherwise, the effective date will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2).  

The veteran asserts an effective date, prior to May 3, 2004, 
is warranted for cervical radiculopathy of the upper 
extremities associated with his cervical spine disability.  
In that regard, the Board notes a separate 20 percent rating 
has been assigned for the right upper extremity neurologic 
impairment and separate 20 percent evaluation has been 
assigned for the left upper extremity neurologic impairment, 
from May 3, 2004.  In the December 2004 notice of 
disagreement, the veteran's attorney specifically stated that 
the veteran was satisfied with the 20 percent evaluations 
assigned with regard to the neurologic manifestations, thus, 
the only question addressed herein is whether an effective 
date, prior to May 3, 2004, is warranted for either right or 
left upper extremity radiculopathy.  

A February 14, 1995 private record notes the absence of 
biceps jerk on the left and right, with an impression of 
discogenic pain.  Thus, the Board finds that separate 
evaluations for right and left upper extremity radiculopathy 
from February 14, 1995 are supportable.  

An effective date prior to February 14, 1995 is not 
warranted.  The Board notes that a private record of 
treatment, dated in January 1992, notes deep tendon reflexes 
were 2+ and symmetrical in the upper extremities.  Strength 
in individual muscles in the arm was noted to be entirely 
normal.  The Board notes a January 1992 VA record notes 
complaints of pain down the arms into the hands.  While a 
mild hypesthesia over two fingers of both hands was noted, 
the examiner specifically stated that it was not of a true 
dermatome fashion into the upper arm.  Hand grip was normal 
and there was no loss of strength at the hand, the wrist, or 
the elbow or shoulders, on either side.  

A separate 20 percent evaluation for right upper extremity 
radiculopathy and a separate 20 percent evaluation for left 
upper extremity radiculopathy is warranted from February 14, 
1995.  

In regard to cervical fusion scar residuals, the veteran 
asserts he is entitled to an effective date, prior to May 3, 
2004, for a compensable evaluation.  The Board fully 
acknowledges that the veteran underwent operative procedures 
in 1995 and 1997, and obviously, the skin was penetrated in 
order to reach the cervical spine area.  However, a skin 
disability was not established at the time of release 
following the 1997 cervical spine fusion and there were no 
complaints in regard to a disability due to a scar at that 
time, or at any time prior to the May 3, 2004 VA examination.  
The Board notes that a September 1997 VA examination report 
references a well-healing, non-tender, surgical wound that 
was 3-4 cm, in association with the cervical fusion.  The 
fact that the veteran had surgery alone, does not establish 
the existence of residual disability.  The May 3, 2004 
examination report establishes a 13 cm scar in the anterior 
neck.  Thus, an effective date, prior to May 3, 2004, is not 
warranted for a compensable evaluation for scar residuals of 
cervical fusion.  



ORDER

A 10 percent rating for a cervical spine disability is 
granted, from October 5, 1988 to October 6, 1991, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.

A 20 percent rating for a cervical spine disability is 
granted, from April 1, 1995 to May 27, 1997, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

A rating in excess of 30 percent, from August 1, 1997, for a 
cervical spine disability is denied. 

A separate rating of 20 percent for right upper extremity 
radiculopathy from February 14, 1995 is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.

A separate rating of 20 percent for left upper extremity 
radiculopathy from February 14, 1995 is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.

An effective date, prior to May 3, 2004, for a separate 
rating for scar residuals of cervical spine fusions is 
denied.  


			
	  F. Judge Flowers   	       Robert E. Sullivan
   Veterans Law Judge                                            
Veterans Law Judge
          Board of Veterans' Appeals                            
Board of Veterans' Appeals


__________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


